OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant signed as surety on bail bonds for three defendants charged with felony offenses. After the principals failed to appear, the bonds were forfeited and judgments entered against appellant. Seeking review upon writ of error, appellant contended that Article 22.16(c), V.A.C.C.P. required a waiting period of 18 months before final judgment could be entered, thus the judgments were premature. The Court of Appeals affirmed. American Bankers Insurance Company of Florida v. State, 768 S.W.2d 377 (Tex.App.—Dallas, 1989). We granted appellant’s petition to decide whether a bail bond is a contract which gives the State vested rights that are subject to protection under the retroactive law clause of Article I, Section 16 of the Texas Constitution.
We now find this petition was imprevi-dently granted. We have reviewed the grounds raised and determine that the Court of Appeals reached the correct result and that to address these issues would not contribute to the jurisprudence of this State. Tex.R.App.Proc. 200(c).
Therefore, appellant’s petition is dismissed.
TEAGUE, J., dissents.